DETAILED ACTION
EXAMINER’S AMENDMENT
Claims 11-29 are allowed over the prior art of record.  This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse.  
Accordingly, claims 1-10 have been cancelled.  
Allowable Subject Matter
Claims 11-29 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose “A system for etching isolation and dense features within a substrate, comprising: a low frequency radio frequency (RF) generator configured to supply a low frequency bias RF signal to a first impedance matching circuit; a high frequency RF generator configured to supply a high frequency bias RF signal to the first impedance matching circuit; and a transformer coupled plasma (TCP) RF generator configured to pulse a TCP RF signal between a low TCP state and a high TCP state to provide the TCP RF signal to a second impedance matching circuit, wherein the low frequency bias RF signal is supplied during the low TCP state to etch the dense features and the high frequency bias RF signal is supplied during the high TCP state to etch the isolation features.” of claim 11, when taken in combination with the rest of the claim elements (claim 21 recites broadly similar limitations).
To elaborate briefly on the above, the combination of above limitations in highlighted italics are not found in prior art.  For example, the basic concept of etching different features differently, based on whether they are “dense” or “sparse” is known in the prior art, and is taught 
Similarly, the basic idea of multiple RF generators, including low frequency, high frequency are also known in the art.  For “ancient” example, see US-2005/0264218, FIGs. 1A-B (shows any number of matching circuits and RF generators; low frequency, high frequency included; what is “first” and what is “second” and how they are divided or merged, is a matter of arbitrary choice [Wingdings font/0xE0] one can combine circuits or divide them as one chooses).  
Similarly, the idea of TCP is also well-known (any number of references on Notice of References mention it).  In the art it is also known as an example of “inductively coupled plasma”.  
However, the combination of etching two different types of profiles, with a system that uses 3 different types of plasma generators, and uses TCP signal in one state to etch one type of profile, and in another state to etch another type of profile?  Not found in the art.  Hence, claims are indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
03/12/22

/Mounir S Amer/Primary Examiner, Art Unit 2894